The following opinion
(McCANDLESS. District Judge),
approving and adopting the views set forth in the report of the commissioner, was filed July 16, 1861.
PER CURIAM.
I have considered this case, and the report of the commissioner is confirmed for the reasons assigned by him. A final decree is ordered accordingly.
NOTE [from 9 Pittsb. Leg. J. 73]. The sheriff of the county, in making up his costs in this case, has taxed $11.16 in each intervening elaim. Exception has been taken thereto. It appears that this sum is made up of attorney’s fees, $3: writ. $1.25; prothonotary’s costs, $1.91; sheriff, $5. — total, $11.16.
It appears that the state act, establishing the fees of the sheriff, has made no provision for the case of attachments of vessels, and the' sheriff has charged the fees usually taxed by marshals of the United States. Taking, however, the fees allowed the sheriff for our guide, he could be entitled to no more than one dollar for each service; and, having two parties here upon whom to serve the monitions, I have allowed that sum for each.
I can see no warrant for allowing an attorney’s fee to each intervener,, thus making several attorney’s fees in one case, and that is not the practice in this court, and should not be anywhere. I have therefore struck out this fee. and taxed in the case of each intervener as follows: writ. $1.25; prothonotary. $1.91; sheriff,. $2, — total, $5.16, instead of $1L16.
*1025Whereupon, I, John H. Bailey., clerk of the said court, do respectfully certify and report that I have, as above set forth, ascertained the amounts due the several libellants and inter-veners in this cause, and I do further certify and report that the schedule hereunto annexed, and marked “A,” and made part of this, my report, contains a statement and account of the moneys so found due the several parties, as aforesaid, to which for greater certainty I refer. All of which is respectfully submitted. John H. Bailey, Clerk.
[Upon an appeal to the circuit court, the judgment of this court was affirmed. Case No. 13,-272a.] _